FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CURTIS LEE SLEDGE,                               No. 11-15028

               Petitioner - Appellant,           D.C. No. 2:08-cv-01748-LKK

  v.
                                                 MEMORANDUM *
D. K. SISTO,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Former California state prisoner Curtis Lee Sledge appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sledge contends that the Board of Parole Hearings’s 2006 decision to deny

him parole was not supported by “some evidence” and therefore violated his due

process rights. This claim is foreclosed. See Swarthout v. Cooke, 131 S. Ct. 859,

863 (2011) (per curiam).

      Sledge further argues that his due process rights were violated because the

Board was biased. The state court’s rejection of this claim was neither contrary to,

nor an unreasonable application of, clearly established federal law, nor based on an

unreasonable determination of the facts in light of the evidence presented in the

state court proceeding. See 28 U.S.C. § 2254(d).

      AFFIRMED.




                                          2                                   11-15028